Citation Nr: 0316195	
Decision Date: 07/16/03    Archive Date: 07/22/03

DOCKET NO.  95-21 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for a low back 
disability.

2.  Entitlement to service connection for post-traumatic 
stress disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. L. Wright, Counsel


INTRODUCTION

The veteran had active service from July 1970 to July 1971 
and from February 1975 to February 1979.

This appeal arises from a March 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington, that denied entitlement to service 
connection for a low back disability.  This issue was 
remanded by the Board of Veterans' Appeals (Board) in April 
1998 for development of the medical evidence.  During the 
pendency of this appeal, the RO issued a rating decision in 
October 1999 that denied entitlement to service connection 
for post-traumatic stress disorder (PTSD).  The veteran also 
appealed this determination.


REMAND

By letter of mid-May 2003, the RO notified the veteran that 
his case had been certified to the Board.  He was informed 
that if he wished to appear at a hearing before the Board, he 
should respond within 90 days of the date of this letter.  A 
response was received from the veteran in late May 2003 in 
which he requested a hearing before a traveling Veterans Law 
Judge (VLJ) sitting at the RO.  Thus, the appellant must be 
scheduled for the next available hearing before a traveling 
VLJ from the Board.  See 38 C.F.R. §§ 20.700(a), 20.703, 
20.704 (2002).

Therefore, in order to ensure that the appellant's due 
process rights, this case is REMANDED to the RO for the 
following:

The RO should schedule the appellant for 
the next available hearing before a 
traveling VLJ from the Board.  He should 
be notified of the time and place of this 
hearing at his last reported address.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until notified by the RO.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




